PER CURIAM.
Curtis Edward Nowling petitions this court for a writ of habeas corpus. He was *1274charged with battery on a law enforcement officer and was permitted by the trial court to represent himself in proper person. In the petition, he complains that certain actions by the prosecutor and rulings by the trial judge before trial deprived him of due process.
The instant habeas corpus petition was previously dismissed by this court for failure to comply with an order relating to service. The case has been reinstated but it has been determined that, in the meantime, Nowling was convicted and sentenced on the charge. Thus, his remedy is to raise the issues of which he complains on direct appeal. It is noted that a notice of appeal from the judgment and sentence was filed in case number 1D04-4818 but that case has been dismissed for failure to pay the filing fee. The instant habeas corpus petition is therefore denied, but without prejudice to Nowling’s right to move for reinstatement of case number 1D04^1818 upon payment of the filing fee or a showing that the fee has been waived by the lower tribunal.
PETITION DENIED.
WEBSTER, PADOVANO and HAWKES, JJ., concur.